311 F.2d 229
UNITED STATES of Americav.BUREAU OF REVENUE, STATE OF NEW MEXICO.
No. 6982.
United States Court of Appeals Tenth Circuit.
September 13, 1962.

Appeal from the United States District Court for the District of New Mexico.
See also 10 Cir., 291 F.2d 677.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Giora Ben-Horin, and Joseph Kovner, Attys., Tax Division, Dept. of Justice, Washington, D. C., and John Quinn, U. S. Atty., Albuquerque, N. M., for appellant.
John W. Chapman, Santa Fe, N. M., Albert I. Cornell, and Paul E. Keefe, Albuquerque, N. M., for appellee.
Before PHILLIPS, PICKETT and HILL, Circuit Judges.
PER CURIAM.


1
Order of District Court reversed and remanded September 13, 1962, without written opinion, with instructions to enter an order reversing the order of the Referee in Bankruptcy, and directing the Referee to enter an order adjudging that the tax lien of the United States for federal taxes is prior and superior to the tax lien of the State of New Mexico for State taxes.